Upon Petition for Rehearing.
PER CURIAM.
Challenging our holding that the new' definition of “farmer” in the Chandler Act applies to proceedings under Section 75 of' the Bankruptcy Act, 11 U.S.C.A. § 203,, appellant cites a general order in bankruptcy relating to petitions under Section 75-filed by personal representatives of deceased farmers. General Order No. 50(9),. *751effective February 13, 1939, reads in part as follows: “ * * * The petition shall show to the satisfaction of the district court that the decedent at the time of his death was a farmer within the meaning of subdivision (r) of section 75 * * 305 U.S., App. p. 30, 11 U.S.C.A. following section 53. Form in Bankruptcy No. 63, accompanying the General Orders in Bankruptcy, 11 U.S.C.A. following section 53, provides that a petition under Section 75, 11 U.S.C.A. § 203, shall recite that the petitioner “is primarily bona fide personally engaged in producing products of the soil {or that he is primarily bona fide personally engaged in dairy farming, the production of poultry or livestock, or the production of poultry products or livestock products in their unmanufactured state, or the principal part of whose income is derived from any one or more of the foregoing operations)”.
This provision of General Order No. 50 (9) was carried over without change from •old General Order L (9) promulgated April 17, 1933 (288 U.S. 643), 11 U.S.C.A. following section 53. Form 63 was carried over without substantial change from the earlier Form No. 65 (288 U. S. 646), 11 U.S.C.A. following section 53.
The inference is that the Supreme Court in its latest revision of the General Orders in Bankruptcy, relating to proceedings under Section 75, has assumed that the old definition of “farmer” in Section 75, sub. r, 11 U.S.C.A. § 203, sub. r, was not affected by the Chandler Act. Had this matter been called to our attention before, we should have regarded even a tacit interpretation put upon the Chandler Act by the Supreme Court as of great importance, •though not as compelling as would be a •considered decision of the Supreme Court in a litigated case.
In determining whether we should draw the inference which appellant would have -us draw from the general order in bankruptcy above referred to, it is noteworthy that the Supreme Court itself, has had occasion to disregard a general order in bank-ruptcy inadvertently carried over and re-published after a significant but unnoticed change of the law. Meek v. Centre County Banking Co., 268 U.S. 426, 45 S.Ct. 560, 69 L.Ed. 1028. In all candor we cannot now say that we believe our previously announced conclusion to be erroneous. That conclusion seemed to us plainly indicated on the face of the statute.
We are far from implying that appellant would qualify as a “farmer” even if the old definition in Section 75, sub. r, is still in effect. If Shyvers v. Security-First National Bank, 108 F.2d 611, decided by the Circuit Court of Appeals for the Ninth Circuit on December 21, 1939, is correct, appellant would seem not to be a “farmer” even under the definition of Section 75, sub. r. We have not gone into this, because we believe that the applicable definition is the new one found in the Chandler Act, 11 U.S. C.A. § 203, sub. r.
The petition for rehearing is denied.